DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on July 2, 2020, is acknowledged. Claims 5-15, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly filed claim 16 recites “R is a C1-C20 straight, branched or cyclic monovalent hydrocarbon group containing at least two iodine atoms, which may contain a heteroatom other than iodine”.  Claim 17, recites “R is a C6-C20 aryl group containing at least one iodine atom, which may contain a heteroatom other than iodine”.  It is not clear what is meant by R may contain a hetero atom, and suggest to a skilled artisan that the heteroatom is optional.  The claims do not make clear under what conditions would R containing a heteroatom be non-optional.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 16-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0075218(hereinafter referred to as Hatakeyama).
Hatakeyama, in paragraph no. [0108], discloses the claimed sulfonium salt, with the claimed anion (formula 2’, the claimed (1a)), and in [0105], and [0106], and [0107], discloses the claimed anion group ((Ia-1), (Ia-2)), and discloses the claimed cation, see below,

    PNG
    media_image1.png
    181
    386
    media_image1.png
    Greyscale

and Hatakeyama, in paragraph [0058], and on page 8 discloses the claimed sulfonium cation with the claimed methacryloyl alkoxy group as recited in claim 2 (claims 1-2), see below, 

    PNG
    media_image2.png
    180
    200
    media_image2.png
    Greyscale

Hatakeyama’s LA group can be monovalent or divalent hydrocarbon, and includes halogen (iodine) and can include other heteroatom ([0105]-[0108]).  

Response to Arguments
Applicant's arguments filed November 13, 2020, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection made in the previous office action is maintained.  With respect to applicant’s argument that anion of paragraph no. [0108] of Hatakeyama teaches a PAG and does not teach the claimed anion of formula 1a, claim 1 recites a sulfonium salt comprising an anion and a cation and does not limit if the sulfonium salt function.  The PAG is a sulfonium salt and comprises the same claimed anion and cation, teaches the same claimed ions as formula 2’.  Formula 1a teaches n=0, and L1 s single bond, and is disclosed in the structure above.  The R group of the anion i.e., Hatakeyama’s LA group can be monovalent or divalent hydrocarbon, and includes a heteroatom such as a halogen (iodine) ([0106]).  With respect to applicant’s argument that paragraph 58 of Hatakeyama’s cation cited for the formula 1b or 1c of claim 1 is a sulfonium salt having formula A, and that .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 5, 2021.